Judgment and order reversed on the facts and a new trial granted, with costs to the appellants to abide the event, unless the plaintiffs shall, within ten days, stipulate to reduce the verdict to the sum of $8,000, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified, is, together with the order, affirmed, without costs of this appeal to either party. Memorandum: We-find no error in the exclusion, by the trial court, of the Rochester city ordinance. Failure to obey the ordinance, even if it could be charged to the decedent, was not, in any sense, the proximate cause of the accident. It is also doubtful whether the ordinance refers to the kind of act in which the decedent was engaged. We find, however, that the verdict was excessive, considering decedent’s age and his ability to produce an income. All concur. (The judgment is for plaintiffs in an automobile negligence action. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.